NO. 07-02-0364-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL B

                                    JANUARY 22, 2003
                             ______________________________

                                       ROBERT SCHEIDT,

                                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

           FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

                  NO. 99,705-2; HON. PAMELA C. SIRMON, PRESIDING
                          _______________________________

Before JOHNSON, C.J., QUINN, J., and BOYD, S.J.1

       Appellant Robert Scheidt appealed from his two convictions for traffic offenses

rendered by the Amarillo Municipal Court. The Potter County Court at Law dismissed his

appeal to that intermediate court for want of jurisdiction because he had already appealed

the convictions to the Randall County Court at Law. At the time appellant filed his notice

of appeal with this court, he alleged he was having difficulty in obtaining a record.

Therefore, on September 12, 2002, we abated the appeal for a determination of, among

       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1) (Vernon 1998).
other things, appellant’s potential status as an indigent. The trial court convened a hearing

to determine that issue. According to the reporter’s record of that hearing, appellant

appeared. However, when the court attempted to question him as to whether he wished

to continue to prosecute his appeal, he stated that he “want[ed] to stand mute. . . .” Then,

he voluntary left the courtroom before the court could investigate his economic status and

resolve the issue of indigence.

       Nevertheless, a like hearing was held by the Randall County Court at Law by order

of this court in a companion appeal filed by Scheidt. A record of that hearing was

developed and filed with this court in cause number 07-02-0365-CR. We now take judicial

notice of that record. See Trevino v. Pemberton, 918 S.W.2d 102, 103 n.2 (Tex. App. —

Amarillo 1996, no writ) (holding that a court may take judicial notice of the content of

records filed with the court in other causes). According to the record, appellant opted to

participate in the hearing, and the Randall County Court at Law found that he was neither

indigent nor entitled to a free appellate record.

       Next, on December 2, 2002, this court directed the clerk and the reporter of the

Potter County Court at Law to file the record related to Scheidt’s appeal from the Municipal

Court to the county court. They were given 30 days to do so. On January 2, 2003, the

clerk of Potter County notified us that appellant had not paid or made arrangements to pay

for the record. By letter dated January 6, 2003, we directed appellant to file, by January

16, 2003, a statement explaining whether or not he claimed to be indigent and, if so, to file

an affidavit in accordance with Texas Rule of Appellate Procedure 20.1(b). He was

warned that if he failed to comply and failed to pay for the clerk’s record by that date, the


                                             2
cause would be dismissed pursuant to Rodriguez v. State, 970 S.W.2d 133 (Tex.

App.—Amarillo 1998, pet. ref’d). No response has been received, though the January 16th

deadline has lapsed. Nor has Scheidt filed anything of record explaining why he failed to

comply with the deadline or why he has not made arrangements to secure the clerk’s

record involving his appeal from the dismissal by the Potter County Court at Law.

       Under the authority of Rule 2 of the Rules of Appellate Procedure, we suspend, for

this cause only, the operation of Rule of Appellate Procedure 42.4 regarding the

involuntary dismissal of pending criminal actions. We also substitute in its place, per

Rodriguez, Rule 42.3 which empowers us to dismiss, sua sponte, a cause for 1) want of

jurisdiction, 2) want of prosecution, or 3) the failure to comply with a requirement of the

appellate rules, a court order, or a notice from the clerk requiring a response or other

action within a specified time. TEX . R. APP . P. 42.3; Rodriguez v. State, 970 S.W.2d at

135. We find good cause for doing so given that appellant 1) was found not to be indigent

in a companion appeal now before us, 2) failed to pay for or make arrangements for the

payment of the clerk’s record, and 3) failed to respond to this court’s directive of January

6, 2003. See Rodriguez v. State, 970 S.W.2d at 135. We therefore dismiss this appeal

in accordance with Rule 42.3.



                                                 Per Curiam



Do not publish.




                                             3